Citation Nr: 0933544	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-29 940	)	DATE
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1967 to May 
1969.  He received the Purple Heart Medal, Army Commendation 
Medal with "V" Device, the Combat Infantryman Badge, and 
the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  In that decision, the RO denied 
entitlement to an increased rating in excess of 50 percent 
for PTSD.  


FINDING OF FACT

On August 17, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id.  In the present case, the 
appellant submitted an August 2009 letter in which he stated 
that due to his grandson's critical illness and the 
medications he was taking due to various medical problems, he 
did not feel that he could properly handle the added stress 
of an appeal.  Thus, he did not wish to continue his appeal.  
Therefore, the appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


